77 Wn.2d 246 (1969)
461 P.2d 338
THE STATE OF WASHINGTON, Respondent,
v.
CLARENCE M. SCOTT, Defendant, ALFRED LEWIS, Appellant.[*]
No. 40231.
The Supreme Court of Washington, Department Two.
November 13, 1969.
Mullavey, Hageman, Treece & Sayre, by Matt M. Sayre, for appellant (appointed counsel for appeal).
Charles O. Carroll and Michael Di Julio, for respondent.
PER CURIAM:
Defendant Alfred Lewis appeals from his conviction and sentence following a joint trial on a charge of armed robbery.
On January 8, 1967, a Seattle transit driver was robbed by three young men who boarded his coach. One of them, later identified as defendant Lewis, stood in front of the driver holding a gun on him, and took money from the change box. Another, identified as defendant Scott, stood behind the driver, pressing what seemed a gun to the back of the driver's head, and took the driver's I.D. case, bag and wrist watch. The defendants worked in concert.
[1] The assignments of error relate only to instructions. Defendant Lewis contends that an instruction (No. 3) was erroneous and that his proposed instruction (No. 8) should have been given. In neither instance did the defendant point out to the trial court a specific reason for his exception. We cannot consider the assignments of error. CR 51(f); State v. McDonald, 74 Wn.2d 141, 443 P.2d 651 (1968).
*247 We note, however, that the instruction No. 3 as given is the aiding and abetting instruction properly given in conformity with RCW 9.01.030. The substance of proposed instruction No. 8 was included in instruction No. 1 as given. State v. Hopkins, 71 Wn.2d 10, 426 P.2d 496 (1967).
Judgment and sentence affirmed.
NOTES
[*]  Reported in 461 P.2d 338.